DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s 3-31-22 election without traverse of Group I (claims 1-13 & 22-24) is acknowledged.  Claims 14-16 & 18-20 are withdrawn from further consideration per 37 CFR 1.142(b) as drawn to a nonelected Group, there being no allowable generic or linking claim.

Specification
The specification is objected to because it lacks a “Brief Description of the Drawings” section.  37 CFR 1.74; MPEP 608.01(f).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Instant claims 1-13 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over claims 4-25 and 27-37 of co-pending Appl’n # 17/270,330 (published 7/1/21 as US 2021/0198129) (2/22/21 amended claim set) (“’330”). Though the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope and do not manifest any non-obvious differences. This is a provisional nonstatutory double patenting rejection since the patentably indistinct claims have not in fact been patented.
Regarding instant claims 1-7, ‘330 claims a method of scavenging acidic sulfide species from an industrial or environmental material, comprising contacting the material with i) an amino compound such as a triazine or an amine/alkanolamine such as MEA (the selection of which from ‘330’s claimed list of appropriate amino compounds being prima facie obvious, see, e.g., MPEP 2143 I.(E) & 2144.07), which are considered to be bases/basic materials per instant claim 1 et seq., and ii) a compound “including a soft electrophilic centre” such as propenal or maleimide.  See ‘330 at, e.g., clms. 4, 29, and 34-36.  While the instant claims do not refer to propenal or maleimide as a compound “including a soft electrophilic centre”, this does not connote patentability: nomenclature differences, without more, do not give rise to non-obviousness.  See Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (holding that mere nomenclature differences do not patentably distinguish a claim from the prior art), and Sellers v. Cofrode 35 F. 131 (C.C.E.D. Pa. 1888) (per curiam) (stating that a difference in naming “does not tend to distinguish”).  See also In re Skoner, 517 F.2d 947, 950 (CCPA 1975) (reaching conclusion so as to prevent “the allowance of claims drawn to unpatentable subject matter merely through the employment of descriptive language not chosen by the prior art”).  As such, ‘330 renders said instant claims prima facie obvious.
Regarding instant claims 8-13 and 22-24, ‘330 so claims.  See ‘330 at, respectively, clms. 29-30, 5, 6, 8, 9, 10, 28, 27, and 37.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7-8 recite “wherein component (a) is selected from [amines]” and depend from claim 1, which recites that component (a) is propenal and/or maleimide and/or ethyl-2-chloroacetoacetate.
MPEP 608.01(n)III states that “The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends[, according to 35 U.S.C. 112(d)/4th par.,] or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim..."  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).
Since claims 7-8 may be infringed without necessarily also infringing claim 1, e.g. by employing MEA triazine as component (a), claims 7-8 are rejected under 35 U.S.C. 112(d)/4th par. for being improper dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, 11-13, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kool et al., US 4,569,766 (1986) (“Kool”).  Regarding claims 1-2, 4-5, 9, 11-13, and 22-23, Kool discloses a method of scavenging H2S from brines, comprising contacting the brines with an aq. solution comprising maleimide and NaOH.  See Kool at, e.g., Ex. 3; Table II (pH 8.0 & 10.1 iterations).

Claims 1-5, 9, 11, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2018/097108 (published 5/31/18) (English machine transl’n) (“’108”).  Regarding claims 1-5, 9, 11, 13, and 22, ‘108 discloses a method of scavenging H2S from a sour gas stream comprising 0.5 vol% H2S, 49.5 vol% N2, and 50 vol% CH4, comprising contacting the sour gas with an organic solution of the amine TMEDA (which is considered to be a base per claim 1) and acrolein (aka propenal).  See ‘108 at, e.g., Ex. 1 & 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 24 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kool.  Regarding claim 24, Kool teaches that, while it is desirable “to conduct the process… below 100oC” to “avoid polymerization and thermal decomposition of solid, concentrated maleimide,” Kool also teaches that “it is possible to achieve higher temperatures and avoid polymerization of solid maleimide if it is present in a more dilute form.”  See Kool at, e.g., col. 3, ln. 59-66.  Since Kool’s teaching of employing 0.1 g in 50 ml of overall solution (i.e. ~0.02 M maleimide) is reasonably considered to be a “more dilute form” of maleimide than simply employing a pure solid thereof (see id. at, e.g., Ex. 3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired T for Kool’s method, such as within the claimed range, via routine experimentation- it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Kool’s teaching that altering the method’s T is “expected to alter reaction kinetics accordingly” (see Kool at, e.g., col. 3, ln. 52-56) as well as the well-known fact in the chemical arts that reaction rates vary directly with T further support the obviousness conclusion.  MPEP 2143 I. (C)-(D) & (G).

Claims 1-13, 22, and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ekoue-Kovi et al., US 2017/0335204 (published 11/23/17; filed 5/19/17; US Prov’l Appl’n filed 5/19/16) (“’204”).  Regarding claims 1-8, 11-13, 22, and 24, ‘204 teaches a method of removing H2S from a material such as crude oil or an aq. fluid such as “waste water associated with a hydrocarbon treatment system” (which is considered to qualify as a “petroleum refinery liquid” per claim 11), comprising contacting the material, at ~20oC to ~290oC (MPEP 2144.05), with an organic solution of i) an aldehyde such as acrolein (aka propenal) and ii) a base such as monoethanolamine triazine (“MEATZ”).  See ‘204 at, e.g., par. 4, 15-18, 28 32-35, 38, 42, and 70; clms. 1 and 16.  While ‘204 does not appear to specifically employ acrolein and MEATZ together, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, given ‘204’s teaching of the appropriateness/effectiveness of acrolein and MEATZ for its H2S removal purpose.  MPEP 2143 I.(A)&(E), 2144.06, and 2144.07.
Regarding claims 9-10, while ‘204 appears to be silent as to whether its components i) and ii) are added to/contacted with the material to be treated either as a single (mixed) composition or as/in separate compositions, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select and employ either option, given that those are the only two available.  MPEP 2143 I.(E), MPEP 2144.04 IV.C., citing, e.g., In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  Note also that no invention is generally involved in the broad concept of performing simultaneously operations which have previously been performed in sequence.  See In re Tatincloux and Guy, 108 USPQ 125, 128 (CCPA 1955); In re Mink, 43 USPQ 456, 457 (CCPA 1939).

Claims 12 and 23-24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘108.  Regarding claim 12, ‘108 also teaches the appropriateness of its method for removing H2S from water streams, rendering employing such water streams as the material to be treated prima facie obvious.  See ‘108 at, e.g., pp. 2-3 (“[Liquid or gas]” section) and p. 6 (last full par.); MPEP 2143 I.(B)&(G).
Regarding claim 23, ‘108 teaches the appropriateness of employing water as a solvent for its TMEDA and acrolein.  See ‘108 at, e.g., p. 5 (“[Optional ingredients]” section).
Regarding claim 24, ‘108 prefers conducting its method at 0-300oC, rendering the claimed range prima facie obvious.  See id. at, e.g., p. 6 (mid-page); MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 4, 2022
Primary Examiner
Art Unit 1736